DETAILED ACTION
An amendment was received and entered on 2/5/2021.
Claims 2, 10, and 15 were canceled, and claims 1, 3-9, and 11-14 remain pending.
Newly amended claims 9 and 11-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended claims 9 and 11-14 are drawn to methods of assembling a molecular assembly line of clam 1 by providing the molecular assembly line to a cell-free expression system. Thus claims 9 and 11-14 represent a method of making the molecular assembly system of claim 1. A process of making is considered to be distinct from a product made by the process if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be made by providing a nucleic acid encoding the molecular assembly line to a biological cell (see e.g. instant claims 7 and 8) such that the molecular assembly line is made within a cell as opposed to being made in a cell-free system.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 11-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1 and 3-8 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Drawings
The specification at page 4, paragraph 13 indicates that the application contains color drawings and that copies of the patent or application with color drawings will be provided by the Office upon request and payment of the necessary fee.  Moreover, the specification refers to colors within the drawings in the brief descriptions thereof. On 2/5/2021 Applicant filed a petition to accept Color Drawings. However, this petition was dismissed on 2/22/2021 because it did not provide a clear explanation of why the color drawings are necessary (MPEP 608.02(VIII)).  Accordingly, both the specification and the drawings remain objected to. Applicant may file a renewed petition under 37 C.F.R. 1.84(a)(2), but it must be filed within TWO (2) MONTHS of the petition decision.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-8 are drawn to a molecular assembly comprising a synthetic RNA scaffold and at least two NRPS fusion proteins in a complex “with a predetermined three-dimensional arrangement”. However, the “predetermined three-dimensional arrangement” is not described in the claim, so one of skill could have no idea if the claim were being infringed by a given molecular assembly comprising a synthetic RNA scaffold and at least two NRPS fusion proteins.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1 and 3-8 are directed to the genus of molecular assembly lines comprising a synthetic RNA scaffold that comprises at least two aptamers where each aptamer comprises a polypeptide binding site; and at least two nonribosomal peptide synthetase (NRPS) fusion proteins, where each fusion protein comprises a module fused to a RNA-binding peptide that specifically binds to the polypeptide binding site of at least one aptamer within the synthetic RNA scaffold.  The synthetic RNA scaffold and at least two NRPS fusion proteins must form a complex with a predetermined, but undefined, three-dimensional arrangement.
The only disclosed function of the recited “molecular assembly line” is the synthesis of non-ribosomal proteins. See e.g. specification paragraphs 4-5 and 8. The specification as filed fails to provide an adequate written description of the genus of such molecular assembly lines for the reasons of record, reiterated below with minor modifications. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the 
The specification as filed does not disclose a single example of a molecular assembly line that can perform the synthesis of non-ribosomal proteins. The specification as filed discloses several NRPS modules, several RNA binding peptides, and several fusions of NRPS modules to RNA binding peptides that appear to be able to bind a synthetic tRNA analog. The specification does not disclose the nucleotide sequence of any RNA scaffold or tRNA analog. The specification provides general guidance as to how the different functional elements of the assembly line may be linked 
The prior art provides guidance and examples regarding the use of scaffolds to co-localize enzymes that are involved in a series of reactions in a pathway in order to increase the production of a desired end product by substrate channeling. Essentially, the local concentration of diffusible substrates/pathway intermediates is thought to be increased due to physical proximity of pathway enzymes that have been immobilized on a scaffold.  Sachdeva et al (Nucleic Acids Research 42(14): 9493–9503, 2014, of record) provided examples in which enzymes were fused to RNA binding motifs that recognized particular RNA aptamers which were incorporated into an RNA scaffold, as well as RNA folding strategies to co-localize the bound enzymes.  Sachdeva showed that the production of pathway end products could be obtained by this approach, which was deemed to be consistent with successful substrate channeling. See abstract and paragraph bridging pages 9496-9497 through paragraph bridging pages 9500-9501 and paragraph bridging pages 9501 and 9502. 
The examples of Sachdeva differ from the instantly claimed molecular assembly lines inasmuch as the enzymes used by Sachdeva catalyzed reactions providing diffusible products that were released from each enzyme active site and were then free to diffuse a short distance to the next enzyme in the pathway. In contrast, the process of 
The instant specification provides no example of a molecular assembly line in which the enzyme catalytic elements have been oriented in three dimensional space in such a way as to provide the intermodular interactions that are required for catalysis and transfer of covalently bound pathway intermediates in the process of peptide synthesis by NRPS modules. Moreover, while the prior art provided detailed tertiary structural information with regard to some individual domains within a given NRPS i.e. the quaternary structure required for appropriate positioning of the NRPS modules with respect to each other.  See e.g. Miller and Gulick (Methods Mol Biol. 1401: 3–29, 2014) at section 7, particularly section 7.5.  Miller taught that crystal structures of multi-domain NRPS constructs are difficult to obtain, and very few were available. Only a single structure of one complete module was available as of 2016, and this structure does not provide information as to the spatial relationships between different NRPS modules that are involved in transferring the growing peptide chain.    Accordingly, the art of providing the appropriate three dimensional positioning of NRPS modules and their catalytic elements through the use of an artificial scaffold to provide peptide synthesis is considered to be highly unpredictable. The very general guidance provided in the instant specification regarding the linear sequence of modules (e.g. Figs. 1 and 20) is insufficient to allow one of skill to envision how to obtain the appropriate three dimensional positioning of the various catalytic groups/modules in an NRPS through the use of an RNA scaffold to produce a molecular assembly line that can catalyze peptide bond formation and chain elongation, and this information is likewise unavailable in the prior art. 
In view of the breadth of the claims, none of which limit the number of different types of NRPS modules in the construct, and all of which continue to embrace molecular assembly lines for non-ribosomal protein synthesis, the unpredictable and complex nature of the art of providing an effective architecture of NRPS catalytic elements/modules using an artificial RNA scaffold, the failure to disclose a single example of the necessary three-dimensional positioning of the catalytic elements/modules required for a functional 

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant addresses the rejection at pages 6-8 of the response, asserting that the claims have been amended to more closely conform to what was demonstrated in the Examples of the application. For example, the claims were amended to no longer be limited to molecular assembly lines configured for peptide synthesis.  However, the specification as filed discloses only one use for a molecular assembly line (i.e. synthesis of non-ribosomal proteins) and provides no further guidance or description as to what types of molecules might be assembled by the assembly line.  Therefore, an increase in the breadth of potential purposes of the claimed molecular assembly line does not help in overcoming the rejection.  At page 6 of the response Applicant discusses claim amendments that recite further elements that were previously within the scope of the claims and were part of the original written description of the invention, arguing essentially that such amendments narrow the scope of the claims to more closely match what has been demonstrated in the disclosure.  However, it remains the case that the .

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:


See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635